Case 2:18-cv-00053-JRG Document 120 Filed 05/10/19 Page 1 of 1 PageID #: 2504



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

IMPLICIT, LLC,                                  §
                                                §
     Plaintiff,                                 §
                                                §
v.                                              §
                                                          Case No. 2:18-CV-0053-JRG
                                                §
NETSCOUT SYSTEMS, INC.,                         §
                                                §
     Defendant.                                 §

                                            ORDER

       The above entitled and numbered civil action was referred to United States Magistrate

Judge Roy S. Payne pursuant to 28 U.S.C. § 636. Now before the Court is Plaintiff’s Objection

(Dkt. No. 117) to Magistrate Judge Payne’s Claim Construction Memorandum and Order (Dkt.

No. 111), which construes various terms from U.S. Patent Nos. 8,694,683, 9,270,790, and

9,591,104. Plaintiff objects to Magistrate Judge Payne’s construction of the terms “sequence of

[two or more] routines,” “list of conversion routines,” “state information,” “convert one ore more

packets having a TCP format into a different format” and related terms, and “execute a
    .
Transmission Control Protocl (“TCP”) and related terms, essentially re-urging the same arguments

that were fully considered by Magistrate Judge Payne. (Dkt. No. 117).

       Having reviewed Magistrate Judge Payne’s Claim Construction Memorandum and Order,

the parties’ claim construction briefing (Dkt. Nos. 89, 93, and 96), and Plaintiff’s Objections,

the Court finds no error in Magistrate Judge Payne’s constructions. Accordingly, Plaintiff’s

Objections (Dkt. No. 117) are OVERRULED.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 9th day of May, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
